 583304 NLRB No. 74QUADE'S INC.1The Petitioner excepts to the hearing officer's findings and recommenda-tions regarding the challenges to the ballots of David Dahlk and Alan Schwab.2We note that the hearing officer's apparent reliance on the disposition ofLewis' ballot in United/Bender Exposition Service, 293 NLRB 728 (1989), asbinding precedent on the eligibility issue involving employee Schwab, is mis-
placed. No exceptions regarding the challenged ballot of employee Lewis were
filed in that case and, thus, Lewis' eligibility was neither presented to nor con-
sidered by the Board. We agree, however, with the hearing officer's finding
that inasmuch as Alan Schwab voluntarily quit his employment in July 1989
he was not an eligible voter. See Roy N. Lotspeich Publishing Co., 204 NLRB517 (1973); Birmingham Cartage Co., 193 NLRB 1057 (1971).1191 NLRB 669 (1971), enfd. 456 F.2d 234 (8th Cir. 1972). I find it clearthat subjecting employees to ``abusive treatment'' is far more serious than sub-
jecting employees to ``constant badgering'' as in Bank of St. Louis. It is alsomuch more serious than causing employees ``trouble,'' ``putting them under
pressure to join a union'' (Colony Printing & Labeling, 249 NLRB 223(1980), enfd. 651 F.2d 502 (7th Cir. 1981), or ``harrassing'' or ``pressuring''
them (Bil-Mar Foods of Ohio, 255 NLRB 1254 (1981).Quade's Inc. and International Brotherhood ofElectrical Workers, Local 343, AFL±CIO, Peti-
tioner and United Construction Workers Local84, affiliated with Christian Labor Association
of the United States of America. Case 18±RC±14721August 27, 1991DECISION AND CERTIFICATION OFREPRESENTATIVEBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYThe National Labor Relations Board, by a three-member panel, has considered determinative challenges
to an election held on April 2, 1990, and the hearing
officer's report recommending disposition of them. The
election was conducted pursuant to a Stipulated Elec-
tion Agreement. The tally of ballots shows 15 for the
Intervenor, 11 for the Petitioner, and 2 votes against
both labor organizations, with 4 challenged ballots.The Board has reviewed the record in light of theexceptions and brief,1has adopted the hearing officer'sfindings2and recommendations, and finds that a cer-tification of representative should be issued.CERTIFICATION OF REPRESENTATIVEITISCERTIFIED
that a majority of the valid ballotshave been cast for United Construction Workers Local
84, affiliated with Christian Labor Association of the
United States of America and that it is the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All full-time and regular part-time journeymanand apprentice electricians employed by the Em-
ployer at or out of its Hutchinson, Minnesota fa-
cility; excluding estimators, office clerical em-
ployees, and guards and spervisors as defined in
the Act.MEMBEROVIATT, dissenting.Contrary to my colleagues, I would find that the Re-spondent did not violate Section 8(a)(1) of the Act
when it distributed a letter to its employees advising
them to report to management if they were ``threatened
or subjected to abusive treatment to sign union a au-
thorization card.'' The majority, in finding the viola-tion, relies, inter alia, on Bank of St. Louis.1In Bankof St. Louis, the bank president issued a letter to allthe bank's employees advising them to report to man-
agement if they were ``threatened in any way or sub-
jected to constant badgering'' to sign an authorization
card. In finding a violation, the judge there reasoned
that requesting employees to report ``constant badger-
ing was tantamount to a request that they report ``per-
sistent attempts to persuade,'' in other words, to reporton the protected activities of coworkers. (191 NLRB at
673.)I agree that employees should not be requested toreport on the protected activities of coworkers. In the
present case, however, employees who subject other
employees to ``abusive treatment'' are not engaging in
protected activities. The Respondent's letter was not
unprovoked. On its face, it was a response to employee
complaints. And, on this Motion for Summary Judg-
ment, we must take that at face value. While it is true
reasonable minds may differ over the exact definition
of ``abusive treatment,'' I would find that it is a term
that ``does approach a level of specificity which,
though not without pitfall, must be assessed with a
view to the pragmatics of maintaining order and plant
discipline in the course of a union campaign.'' LibertyHouse Nursing Homes, 245 NLRB 1194, 1197 (1979).I would find any potential infringement of Section 7
of the Act should yield to the Respondent's right in the
face of provocation to assure its employees that they
are free in their workplace from abusive treatment
from employee organizers. As a result, I would find
that the Respondent's letter did not violate Section
8(a)(1).APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
request our employees to i form usif they have been subjected to abusive treatment by
their fellow employees who are soliciting them to sign
union authorization cards or otherwise invite or en-
courage employees to identify union supporters or
discourag employee involvement in protected activity. 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.ARCATAGRAPHICS/FAIRFIELD, INC.